DETAILED ACTION

Acknowledgments

The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in reply to the Application filed on 05/22/2020.
Applicant has added new claim(s) 2-16.
Applicant has cancelled claim(s) 1.
Claim(s) 2--16 is/are currently pending and have been examined.

Priority

	
This application claims the benefit of provisional patent application U.S. Serial No. 61/475,993 filed on 04/15/2011, which is incorporated herein by reference.  Applicant’s claim for the benefit of a prior-filed application under 35 USC §119(e) or under 35 USC §§ 120, 121, or 365© is acknowledged (See 37 CFR 1.78, and MPEP §211 et seq.).



Information Disclosure Statement

The Information Disclosure Statement filed on 08/03/2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.



Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 2-16 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 2-15 of prior U.S. Patent No. 10,685,369. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 2-8 and 10-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beyer (US 2013/0262249), in view of Unland (US 2013/0339238) and Plozay (US 2008/0210753).
Claim 2. 
Beyer discloses:
a) at a list server system, identifying a first program and a second program (plurality of wellness programs [0030]) in a computerized database, each of the programs identifying available discounts on a plurality of products (a list of approved products, [0030]; a list data store, [0024]));
b) at the list server system, generating a combined product filter list having a first set of product identifiers identifying products having available discounts in the first program and a second set of product identifiers identifying products having available discounts in the second program, (list management system may determine a master approved product list; builds list based on filter [0030]);
c) at the list server system, transmitting the combined product filter list to a first retail store system (list management system transmitting list to point of sale, [0007]);
d) at a promotion server system, receiving from the first retail store system (POS receiving list [0019]):
i) a first user identifier received from a first customer during a first purchase transaction, the first user identifier being associated with the first program (the POS terminal may send a transaction message including bank ID’s associated with a user and a second ID associated with a program [0019, 0035]), and
ii) a first list of purchased products generated at the first retail store system by filtering product identifiers from the first purchase transaction against the first set of product identifiers and not against the second set of product identifiers (POS terminal identify items in shopping cart that are on the list and send redemption transaction message to process payments [0019, 0035]);
Beyer does not explicitly disclose:
e) at the promotion server system, calculating discounts for the first list of purchased products based on the available discounts provided by the first program; and
f) at the promotion server system, transmitting the calculated discounts to the first retail store system for application during the first purchase transaction.
the combined product filter list distinguishing the first set of product identifiers from the second set of product identifiers
Unland teaches:
e) at the promotion server system, calculating discounts for the first list of purchased products based on the available discounts provided by the first program (discount specified on a per product basis [0068] and line item discounts eligibility [0092]); and
f) at the promotion server system, transmitting the calculated discounts to the first retail store system for application during the first purchase transaction (authorization request includes a list of products being purchased [0065]; and a processing system calculating the discount on a per product basis [0068, 0081]).
It would have been obvious to one of ordinary skill in the art to combine the system and method for a redemption network with transaction sequencer of Beyer with manufacturer based purchase transaction benefit processing of Unland because 1) a need exists for a merchant to be able to apply different payment methods and discounts based on differing programs/pricing available to a consumer (see Beyer [0004, 0005]); and 2) a need exists to transfer said data to the payment processing system to “allow the processing of such data for purchase benefit determinations at the remote system rather than the at the POS site” (see Unland [0045]). Combining Beyer and Unland as cited allows the manufacturer to selectively configure benefits beyond that offered by static discounts.
Plozay teaches:
the combined product filter list distinguishing the first set of product identifiers from the second set of product identifiers (a first and second loyalty program each having appropriate product lists/ID’s see figure 4 and [0040])
It would have been obvious to one of ordinary skill in the art to combine the system and method for a redemption network with transaction sequencer of Beyer with manufacturer based purchase transaction benefit processing of Unland and the loyalty reward settlement system and method of Plozay because 1) a need exists for a merchant to be able to apply different payment methods and discounts based on differing programs/pricing available to a consumer (see Beyer [0004, 0005]); 2) a need exists to transfer said data to the payment processing system to “allow the processing of such data for purchase benefit determinations at the remote system rather than the at the POS site” (see Unland [0045]); and 3) a need exists for a more sophisticated system of administering loyalty points between different stakeholders and the customer (see Plozay [0007]). Combining Beyer, Unland, and Plozay as cited allows the manufacturer to selectively configure benefits beyond that offered by static discounts in a manner that benefits all stakeholders in the transaction.
Claim 3. 
The combination of Beyer, Unland, and Plozay teaches all of the claimed limitations of claim 2 above; Beyer further  discloses:
wherein the list server system is a separate computer system from the promotion server system (a list management system and a data store, see [0024]; see also the payment processing system [0027]).
Claim 4. 
The combination of Beyer, Unland, and Plozay teaches all of the claimed limitations of claim 2 above.
Beyer does not explicitly disclose:
wherein each available discount is associated in the computerized database with a promotion, the promotion defining a discount amount, a discounted product identifier, and purchase requirements.
Unland teaches:
wherein each available discount is associated in the computerized database with a promotion, the promotion defining a discount amount, a discounted product identifier, and purchase requirements (computer program, see [0024]; program applies rules and criteria to determine and provide a discount, see [0046]).
It would have been obvious to one of ordinary skill in the art to combine the system and method for a redemption network with transaction sequencer of Beyer with manufacturer based purchase transaction benefit processing of Unland and the loyalty reward settlement system and method of Plozay because 1) a need exists for a merchant to be able to apply different payment methods and discounts based on differing programs/pricing available to a consumer (see Beyer [0004, 0005]); 2) a need exists to transfer said data to the payment processing system to “allow the processing of such data for purchase benefit determinations at the remote system rather than the at the POS site” (see Unland [0045]); and 3) a need exists for a more sophisticated system of administering loyalty points between different stakeholders and the customer (see Plozay [0007]). Combining Beyer, Unland, and Plozay as cited allows the manufacturer to selectively configure benefits beyond that offered by static discounts in a manner that benefits all stakeholders in the transaction.
Claim 5.
The combination of Beyer, Unland, and Plozay teaches all of the claimed limitations of claim 2 above; Beyer further  discloses:
g) at the promotion server system, receiving from the first retail store system (POS terminal, see [0019]):
i) a second user identifier received from a second customer during a second purchase transaction, the second user identifier being associated with the second program (POS terminal comprising bank ID numbers associated to a user and a promotional program, se [0019, 0035]), and
ii) a second list of purchased products generated at the first retail store system by filtering product identifiers from the second purchase transaction against the second set of product identifiers and not against the first set of product identifiers (POS terminal comprising bank ID numbers associated to a user and a promotional program, se [0019, 0035]);
Beyer does not explicitly disclose:
h) at the promotion server system, calculating discounts for the second list of purchased products based on the available discounts provided by the second program; and
i) at the promotion server system, transmitting the calculated discounts to the first retail store system for application during the second purchase transaction.
Unland teaches:
h) at the promotion server system, calculating discounts for the second list of purchased products based on the available discounts provided by the second program (authorization request includes product list [0065] and appropriate discounting data [0068, 0081]); and
It would have been obvious to one of ordinary skill in the art to combine the system and method for a redemption network with transaction sequencer of Beyer with manufacturer based purchase transaction benefit processing of Unland and the loyalty reward settlement system and method of Plozay because 1) a need exists for a merchant to be able to apply different payment methods and discounts based on differing programs/pricing available to a consumer (see Beyer [0004, 0005]); 2) a need exists to transfer said data to the payment processing system to “allow the processing of such data for purchase benefit determinations at the remote system rather than the at the POS site” (see Unland [0045]); and 3) a need exists for a more sophisticated system of administering loyalty points between different stakeholders and the customer (see Plozay [0007]). Combining Beyer, Unland, and Plozay as cited allows the manufacturer to selectively configure benefits beyond that offered by static discounts in a manner that benefits all stakeholders in the transaction.
Polazy teaches: 
i) at the promotion server system, transmitting the calculated discounts to the first retail store system for application during the second purchase transaction (returning an authorization message detailing the discount amount or funds to be applied to the transaction see [0070, 0109]).
It would have been obvious to one of ordinary skill in the art to combine the system and method for a redemption network with transaction sequencer of Beyer with manufacturer based purchase transaction benefit processing of Unland and the loyalty reward settlement system and method of Plozay because 1) a need exists for a merchant to be able to apply different payment methods and discounts based on differing programs/pricing available to a consumer (see Beyer [0004, 0005]); 2) a need exists to transfer said data to the payment processing system to “allow the processing of such data for purchase benefit determinations at the remote system rather than the at the POS site” (see Unland [0045]); and 3) a need exists for a more sophisticated system of administering loyalty points between different stakeholders and the customer (see Plozay [0007]). Combining Beyer, Unland, and Plozay as cited allows the manufacturer to selectively configure benefits beyond that offered by static discounts in a manner that benefits all stakeholders in the transaction.
Claim 6. 
The combination of Beyer, Unland, and Plozay teaches all of the claimed limitations of claim 2 above.
Beyer does not explicitly disclose:
wherein the combined product filter list contains fields for each entry on the list, further wherein a program field identifies the program for each list entry.
Polazy teaches:
wherein the combined product filter list contains fields for each entry on the list, further wherein a program field identifies the program for each list entry (a first and second loyalty program each having appropriate product lists/ID’s see figure 4 and [0040]).
It would have been obvious to one of ordinary skill in the art to combine the system and method for a redemption network with transaction sequencer of Beyer with manufacturer based purchase transaction benefit processing of Unland and the loyalty reward settlement system and method of Plozay because 1) a need exists for a merchant to be able to apply different payment methods and discounts based on differing programs/pricing available to a consumer (see Beyer [0004, 0005]); 2) a need exists to transfer said data to the payment processing system to “allow the processing of such data for purchase benefit determinations at the remote system rather than the at the POS site” (see Unland [0045]); and 3) a need exists for a more sophisticated system of administering loyalty points between different stakeholders and the customer (see Plozay [0007]). Combining Beyer, Unland, and Plozay as cited allows the manufacturer to selectively configure benefits beyond that offered by static discounts in a manner that benefits all stakeholders in the transaction.
Claim 7. 
The combination of Beyer, Unland, and Plozay teaches all of the claimed limitations of claim 6 above.
Beyer does not explicitly disclose:
further comprising the step of distributing customer identification cards, each customer identification card containing a user identifier and a program identifier, wherein values in the program field of the combined product filter list match the program identifiers on the customer identification cards.
Unland teaches:
further comprising the step of distributing customer identification cards, each customer identification card containing a user identifier and a program identifier (merchant device receives data stored on a card presented by the customer, see [0090]), wherein values in the program field of the combined product filter list match the program identifiers on the customer identification cards (the program affiliated with one or more manufacturers, see [0063] and validating the consumer and manufacturer codes against the program data, see [0092]).
It would have been obvious to one of ordinary skill in the art to combine the system and method for a redemption network with transaction sequencer of Beyer with manufacturer based purchase transaction benefit processing of Unland and the loyalty reward settlement system and method of Plozay because 1) a need exists for a merchant to be able to apply different payment methods and discounts based on differing programs/pricing available to a consumer (see Beyer [0004, 0005]); 2) a need exists to transfer said data to the payment processing system to “allow the processing of such data for purchase benefit determinations at the remote system rather than the at the POS site” (see Unland [0045]); and 3) a need exists for a more sophisticated system of administering loyalty points between different stakeholders and the customer (see Plozay [0007]). Combining Beyer, Unland, and Plozay as cited allows the manufacturer to selectively configure benefits beyond that offered by static discounts in a manner that benefits all stakeholders in the transaction.
Claim 8. 
The combination of Beyer, Unland, and Plozay teaches all of the claimed limitations of claim 2 above.
Beyer does not explicitly disclose:
wherein the step of calculating discounts for the first list of purchased products further comprises determining which of the available discounts provided by the first program are available for the first user identifier.
Unland teaches:
wherein the step of calculating discounts for the first list of purchased products further comprises determining which of the available discounts provided by the first program are available for the first user identifier (determining which discounts apply to the purchase based on the user, see [0083] and determining the program type to apply a discount, see [0092]).
It would have been obvious to one of ordinary skill in the art to combine the system and method for a redemption network with transaction sequencer of Beyer with manufacturer based purchase transaction benefit processing of Unland and the loyalty reward settlement system and method of Plozay because 1) a need exists for a merchant to be able to apply different payment methods and discounts based on differing programs/pricing available to a consumer (see Beyer [0004, 0005]); 2) a need exists to transfer said data to the payment processing system to “allow the processing of such data for purchase benefit determinations at the remote system rather than the at the POS site” (see Unland [0045]); and 3) a need exists for a more sophisticated system of administering loyalty points between different stakeholders and the customer (see Plozay [0007]). Combining Beyer, Unland, and Plozay as cited allows the manufacturer to selectively configure benefits beyond that offered by static discounts in a manner that benefits all stakeholders in the transaction.
Claim 10. 
The combination of Beyer, Unland, and Plozay teaches all of the claimed limitations of claim 2 above.
Beyer does not explicitly disclose:
further comprising debiting a payment account for a plurality of the calculated discounts (debiting a first account associated with a manufacturer, see [0014]).
Unland teaches:
further comprising debiting a payment account for a plurality of the calculated discounts.
It would have been obvious to one of ordinary skill in the art to combine the system and method for a redemption network with transaction sequencer of Beyer with manufacturer based purchase transaction benefit processing of Unland and the loyalty reward settlement system and method of Plozay because 1) a need exists for a merchant to be able to apply different payment methods and discounts based on differing programs/pricing available to a consumer (see Beyer [0004, 0005]); 2) a need exists to transfer said data to the payment processing system to “allow the processing of such data for purchase benefit determinations at the remote system rather than the at the POS site” (see Unland [0045]); and 3) a need exists for a more sophisticated system of administering loyalty points between different stakeholders and the customer (see Plozay [0007]). Combining Beyer, Unland, and Plozay as cited allows the manufacturer to selectively configure benefits beyond that offered by static discounts in a manner that benefits all stakeholders in the transaction.
Claim 11. 
The combination of Beyer, Unland, and Plozay teaches all of the claimed limitations of claim 10 above:
Beyer does not explicitly disclose:
further comprising, after transmitting the calculated discounts to the first retail store system, receiving from the first retail store system a confirmation that the calculated discounts were applied during the first purchase transaction, wherein the payment account is debited only after receipt of the confirmation.
Unland teaches:
further comprising, after transmitting the calculated discounts to the first retail store system, receiving from the first retail store system a confirmation that the calculated discounts were applied during the first purchase transaction, wherein the payment account is debited only after receipt of the confirmation (the merchant may identify the discounts applied the occurred by accepting the manufacturer preference instruments, see [0086]; further, the merchant initiates settlement upon completion of a purchase transaction in the program, see [0086, 0092]).
It would have been obvious to one of ordinary skill in the art to combine the system and method for a redemption network with transaction sequencer of Beyer with manufacturer based purchase transaction benefit processing of Unland and the loyalty reward settlement system and method of Plozay because 1) a need exists for a merchant to be able to apply different payment methods and discounts based on differing programs/pricing available to a consumer (see Beyer [0004, 0005]); 2) a need exists to transfer said data to the payment processing system to “allow the processing of such data for purchase benefit determinations at the remote system rather than the at the POS site” (see Unland [0045]); and 3) a need exists for a more sophisticated system of administering loyalty points between different stakeholders and the customer (see Plozay [0007]). Combining Beyer, Unland, and Plozay as cited allows the manufacturer to selectively configure benefits beyond that offered by static discounts in a manner that benefits all stakeholders in the transaction.
Claim 12. 
The combination of Beyer, Unland, and Plozay teaches all of the claimed limitations of claim 10 above.
Beyer does not explicitly disclose:
wherein the payment account contains pre- deposited funds deposited by a discount sponsor prior to receiving the first list of purchased products.
Unland teaches:
wherein the payment account contains pre- deposited funds deposited by a discount sponsor prior to receiving the first list of purchased products (settlement of transaction among the retailer, the manufacturer, and the customer, see [0112] and a debit settlement account of the manufacturer corresponding the fund amount of the transaction, see [0027]).
It would have been obvious to one of ordinary skill in the art to combine the system and method for a redemption network with transaction sequencer of Beyer with manufacturer based purchase transaction benefit processing of Unland and the loyalty reward settlement system and method of Plozay because 1) a need exists for a merchant to be able to apply different payment methods and discounts based on differing programs/pricing available to a consumer (see Beyer [0004, 0005]); 2) a need exists to transfer said data to the payment processing system to “allow the processing of such data for purchase benefit determinations at the remote system rather than the at the POS site” (see Unland [0045]); and 3) a need exists for a more sophisticated system of administering loyalty points between different stakeholders and the customer (see Plozay [0007]). Combining Beyer, Unland, and Plozay as cited allows the manufacturer to selectively configure benefits beyond that offered by static discounts in a manner that benefits all stakeholders in the transaction.
Claim 13.
The combination of Beyer, Unland, and Plozay teaches all of the claimed limitations of claim 10 above.
Beyer does not explicitly disclose:
wherein a first retailer account associated with the first retail store system is credited based on the plurality of calculated discounts.
Unland teaches:
wherein a first retailer account associated with the first retail store system is credited based on the plurality of calculated discounts (settlement of funds to merchant account see [0017] and merchant identifying discounts applied, see [0086]).
It would have been obvious to one of ordinary skill in the art to combine the system and method for a redemption network with transaction sequencer of Beyer with manufacturer based purchase transaction benefit processing of Unland and the loyalty reward settlement system and method of Plozay because 1) a need exists for a merchant to be able to apply different payment methods and discounts based on differing programs/pricing available to a consumer (see Beyer [0004, 0005]); 2) a need exists to transfer said data to the payment processing system to “allow the processing of such data for purchase benefit determinations at the remote system rather than the at the POS site” (see Unland [0045]); and 3) a need exists for a more sophisticated system of administering loyalty points between different stakeholders and the customer (see Plozay [0007]). Combining Beyer, Unland, and Plozay as cited allows the manufacturer to selectively configure benefits beyond that offered by static discounts in a manner that benefits all stakeholders in the transaction.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beyer (US 2013/0262249), in view of Unland (US 2013/0339238), Plozay (US 2008/0210753), and Ross (US 2006/0095328).
Claim 9. 
The combination of Beyer, Unland, and Plozay teaches all of the claimed limitations of claim 8 above.
Beyer does not explicitly disclose:
further comprising updating a particular available promotion for the first user identifier by decreasing the particular available promotion based on the calculated discount for the particular available promotion.
Ross teaches:
further comprising updating a particular available promotion for the first user identifier by decreasing the particular available promotion based on the calculated discount for the particular available promotion (the accumulated discount is stored in a database associated with a user ID, see [0008] and discount value information is stored in the customer database and will be adjusted after use in a transaction, see [0041]).
It would have been obvious to one of ordinary skill in the art to combine the system and method for a redemption network with transaction sequencer of Beyer with manufacturer based purchase transaction benefit processing of Unland, the loyalty reward settlement system and method of Plozay, and the system for providing discounts on the purchase of gasoline of Ross because 1) a need exists for a merchant to be able to apply different payment methods and discounts based on differing programs/pricing available to a consumer (see Beyer [0004, 0005]); 2) a need exists to transfer said data to the payment processing system to “allow the processing of such data for purchase benefit determinations at the remote system rather than the at the POS site” (see Unland [0045]); 3) a need exists for a more sophisticated system of administering loyalty points between different stakeholders and the customer (see Plozay [0007]); and 4) a need exists to allow retailers to track and manage total discounts outstanding (see Ross [0003-0005]). Combining Beyer, Unland, Plozay, and Ross as cited allows the manufacturer to selectively configure benefits beyond that offered by static discounts in a manner that benefits all stakeholders in the transaction.

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beyer (US 2013/0262249), in view of Unland (US 2013/0339238), Plozay (US 2008/0210753), and Hsu (US 2008/0097844).
Claim 14. 
The combination of Beyer, Unland, and Plozay teaches all of the claimed limitations of claim 13 above.
Beyer does not explicitly disclose:
wherein the calculated discounts further comprise a retailer-sponsored discount, wherein the retailer-sponsored discount does not trigger crediting of the first retailer account.
Hsu teaches:
wherein the calculated discounts further comprise a retailer-sponsored discount, wherein the retailer-sponsored discount does not trigger crediting of the first retailer account (a manufacturer or retailer coupon implementation wherein the retailer promotion remains separate from the manufacturer promotion and accounting system, see [0143]).
It would have been obvious to one of ordinary skill in the art to combine the system and method for a redemption network with transaction sequencer of Beyer with manufacturer based purchase transaction benefit processing of Unland, the loyalty reward settlement system and method of Plozay, and the e-couponing system of Hsu because 1) a need exists for a merchant to be able to apply different payment methods and discounts based on differing programs/pricing available to a consumer (see Beyer [0004, 0005]); 2) a need exists to transfer said data to the payment processing system to “allow the processing of such data for purchase benefit determinations at the remote system rather than the at the POS site” (see Unland [0045]); 3) a need exists for a more sophisticated system of administering loyalty points between different stakeholders and the customer (see Plozay [0007]); and 4) a need exists to allow a user to redeem a coupon at a specific retailer rather than any retailer with the manufacturer’s product (see Hsu [0143]). Combining Beyer, Unland, Plozay, and Hsu as cited allows the manufacturer to selectively configure benefits beyond that offered by static discounts in a manner that benefits all stakeholders in the transaction.

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beyer (US 2013/0262249), in view of Unland (US 2013/0339238), Plozay (US 2008/0210753), Hsu (US 2008/0097844), and Redford (US 2004/0054590).
Claim 15. 
The combination of Beyer, Unland, and Plozay teaches all of the claimed limitations of claim 14 above
Beyer does not explicitly disclose:
wherein the server system further transmits a coupon type along with the calculated discounts to the first retail store system, wherein the coupon type identifies the retailer-sponsored discount for special tax handling at the first retail store system.
Redford teaches:
wherein the server system further transmits a coupon type along with the calculated discounts to the first retail store system, wherein the coupon type identifies the retailer-sponsored discount for special tax handling at the first retail store system (a coupon type field is used to indicate the source of the reward/discount allowing proper accounting among the stakeholders, see [0039]).
It would have been obvious to one of ordinary skill in the art to combine the system and method for a redemption network with transaction sequencer of Beyer with manufacturer based purchase transaction benefit processing of Unland, the loyalty reward settlement system and method of Plozay, the e-couponing system of Hsu, and the method for managing limited use coupons and coupon prioritization of Redford because 1) a need exists for a merchant to be able to apply different payment methods and discounts based on differing programs/pricing available to a consumer (see Beyer [0004, 0005]); 2) a need exists to transfer said data to the payment processing system to “allow the processing of such data for purchase benefit determinations at the remote system rather than the at the POS site” (see Unland [0045]); 3) a need exists for a more sophisticated system of administering loyalty points between different stakeholders and the customer (see Plozay [0007]); 4) a need exists to allow a user to redeem a coupon at a specific retailer rather than any retailer with the manufacturer’s product (see Hsu [0143]); and 5) a need exists to ensure taxes are properly assessed and enforce redeption priorities among different coupone mechanisms (see Redford [0008]). Combining Beyer, Unland, Plozay, Hsu, and Redford as cited allows the manufacturer to selectively configure benefits beyond that offered by static discounts in a manner that benefits all stakeholders in the transaction.

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beyer (US 2013/0262249), in view of Unland (US 2013/0339238), Plozay (US 2008/0210753), and Shuller (US 2007/0156531).
Claim 16.
The combination of Beyer, Unland, and Plozay teaches all of the claimed limitations of claim 2 above.
Beyer does not explicitly disclose:
wherein the computerized database defines within the first program a first set of retailer specific discounts for a first retailer and a second set of retailer specific discounts for a second retailer, wherein the combined product filter list transmitted to the first retail store system includes the product identifiers from the first set of retailer specific discounts but does not include product identifiers found only in the second set of retailer specific discounts, further comprising transmitting a second combined product filter list to a second retail store system that includes the product identifiers from the second set of retailer specific discounts but does not include product identifiers found only in the first set of retailer specific discounts.
Shuller teaches:
wherein the computerized database defines within the first program a first set of retailer specific discounts for a first retailer and a second set of retailer specific discounts for a second retailer (different discounts applied based on the type of product as well as the retailer offering the product see [0019, 0020]), wherein the combined product filter list transmitted to the first retail store system includes the product identifiers from the first set of retailer specific discounts (identifiers distributed to retail locations, see [0004, 0018]) but does not include product identifiers found only in the second set of retailer specific discounts (identifiers may be store specific, so the each retailer will receive a retailer specific set, see [0016, 0020]), further comprising transmitting a second combined product filter list to a second retail store system that includes the product identifiers from the second set of retailer specific discounts but does not include product identifiers found only in the first set of retailer specific discounts (identifiers may be store specific, so the each retailer will receive a retailer specific set, see [0016, 0020]).
It would have been obvious to one of ordinary skill in the art to combine the system and method for a redemption network with transaction sequencer of Beyer with manufacturer based purchase transaction benefit processing of Unland, the loyalty reward settlement system and method of Plozay, and the computerized management system for multi-chain promotions of Shuller because 1) a need exists for a merchant to be able to apply different payment methods and discounts based on differing programs/pricing available to a consumer (see Beyer [0004, 0005]); 2) a need exists to transfer said data to the payment processing system to “allow the processing of such data for purchase benefit determinations at the remote system rather than the at the POS site” (see Unland [0045]); 3) a need exists for a more sophisticated system of administering loyalty points between different stakeholders and the customer (see Plozay [0007]); and 4) a need exists to flexibly apply discounts to categories without the need for line item level auditing (see Shuller [0003]). Combining Beyer, Unland, Plozay, and Shuller as cited allows the manufacturer to selectively configure benefits beyond that offered by static discounts in a manner that benefits all stakeholders in the transaction.

CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references are cited to further show the state of the art with respect to promotions offered at a variety of retailers in conjunction with additional stakeholders such as manufacturers.
U.S. Pub No. 2013/0179250 to Nguyen disclosing a system of digital coupon redemption.
U.S. Pub No. 2013/0110604 to Rooke disclosing an offer management and settlement system.
U.S. Pub No. 2012/0136706 to Chang disclosing a digital coupon and settlement system.
U.S. Pub No. 2010/0131342 to Thibedeau disclosing an intelligent clearing network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Cross whose telephone number is (571)270-7549.  The examiner can normally be reached on 9am - 5pm Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.C/Examiner, Art Unit 3681                                                                                                                                                                                                   
/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682